     Case: 3:19-cr-00137-WHR Doc #: 460 Filed: 11/10/20 Page: 1 of 2 PAGEID #: 2629




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION

UNITED STATES OF AMERICA,                                Case No. 3:19cr137(17)
                                                    :
         Plaintiff,                                     JUDGE WALTER H. RICE
                                                    :
v.
                                                    :
LISA N. SUMPTER,
                                                    :
         Defendant.


         ENTRY REFERRING DEFENDANT TO DR. MASSIMO De MARCHIS, PSY.D.,
         FOR AN EXAMINATION TO DETERMINE PRESENT MENTAL STATUS OF
         DEFENDANT, PURSUANT TO 18 U.S.C.§3552(c); PROCEDURES ORDERED
         OF COUNSEL; REQUEST OF DR. De MARCHIS AND OF COUNSEL



         This Court, on its own motion and with the full concurrence of both government counsel and

counsel for defendant, refers the defendant to Dr. Massimo De Marchis, Psy.D., for a determination

of defendant’s present mental status, pursuant to 18 United States Code §3552(c), and for a report

of said evaluation.

         It is the request of this Court that counsel for the defendant and the government furnish Dr.

De Marchis with any materials and/or statements they wish within seven days from date of this

Entry.    For its part, the Court will furnish the pre-sentence investigation report to Dr. De

Marchis.

         It is the request of this Court that the personnel at the Butler County Jail do all within their

power in facilitating this request.
 Case: 3:19-cr-00137-WHR Doc #: 460 Filed: 11/10/20 Page: 2 of 2 PAGEID #: 2630




      Dr. De Marchis should delay any evaluation until expiration of the seven-day period.



Dated: November 10,2020                                          (tp - per Judge Rice authorization after his review)

                                   WALTER H. RICE
                                   UNITED STATES DISTRICT JUDGE
 Copy to:
 Counsel of record
 United States Marshals Office
 Butler County Jail




                                              2
